DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US Application no. 13/486,830, now US Patent no. 10,166,436, filed 1 June 2012, which is a continuation of US Application no. 12/468,025, now US Patent no. 8,200,323 filed 18 May 2009.

Information Disclosure Statement
The information disclosure statements filed 29 April 2019 (2) have been considered.

Response to Amendment
The preliminary amendment filed 5 June 2019 has been acknowledged.  Claims 25-44 are pending, wherein claims 25-44 are new.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of organizing human behavior using mental processes without significantly more. The claim(s) recite(s) obtaining from a user input related to desired activity, wherein the user selects activities from a library module of content related to workout, diet or nutrition.  This amounts to a mental step similar to selection from entries in a workbook, catalog, encyclopedia, atlas, or other database of muscle exercises and exercise anatomy (i.e., the user decides which activities to perform).  The step for generating an activity in response to receiving the user input pertains to organization and analysis of user selected information.  Organization and analysis of input provided by the user in this manner also pertains to a mental process, such that the user himself or a skilled athletic trainer can review and prescribe a workout routine.  The final step of receiving user feedback on social media in a forum to engage other users is considered to comprise a manual process, such as updating Facebook, Instagram, or a dedicated workout forum.  In view of this, in total these claims drawn to a method for generating a workout amount to the abstract idea. Generating a workout is considered to amount to an abstract idea because it can be performed mentally, on a generic computer, or by using a pen and paper. Independent claims 25 and 34 fail to amount to significantly more than the abstract idea.  Further, the method of claim 43 similarly is directed to an abstract idea wherein selecting a music playlist for a workout can be mentally and manually performed on a computing device with different playlists selected by a user and associated with a particular workout.  It is considered that listening to music while working out from a user curated playlist associated with particular workouts and amending playlists is popular and conventional. Implementing Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 26, 30-38, 40, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Florio (US Publication no. 2005/0164833) in view of Williams (US Publication no. 2009/0048939).
In regard to claims 25 and 34, Florio describes an interactive training application that aids a user in generating exercise routine to work various areas of interest of their body in order to obtain desired fitness results (para 29).  The training application performs a method implemented on a computing device such as a lap-top computer, a desktop computer, personal digital assistance, hand-held device, or cell phone connectable to the internet, such device including video monitor/display/touch screen and keypads/keyboards/number pads (para 32-34).  Such computing device considered to comprise a graphical user interface.  The method of the application comprising: the 
Florio is considered to substantially describe the invention as claimed, however does not teach that the computing device receives user feedback on the activity, wherein the user feedback is input via a forum module that comprises a connection to a social networking application programming interface.  Florio does teach that a user can enter data into a tracking log to track progress via an interface of the application (para 42).  This demonstrates that a user can have access to historical performance parameters about a particular workout in response to user selection.  It also demonstrates that a user’s data can be stored and be reviewed by other viewers.  However, Florio falls short on sharing the data on a forum in a social network setting.  Williams is directed to systems and methods for managing media files, and in an embodiment is directed to helping a user keep track of fitness and weight loss programs, create and store customized workout routines, managing workout routines 
Modifying the application taught by Florio such as the “track your progress” feature to post information on an online forum/social media is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification would pertain to the application of a known technique (sharing customized workout routines and progress on online discussion forums) to improve similar devices in the same way such as enabling motivation and support from others, discussion of routines, provide/receive feedback, share playlists, and share stories of success.  The web application (para 33) of Florio is well enabled to permit access to such forum.
In regard to claim 26, it is considered a generally accepted principle of exercise that success rate of a routine is based on a user’s performance and upon the user’s 
In regard to claim 30, Florio includes a tracking log to track progress of a user following a workout routine (para 32, 42, and 47).  Updates are made by the user manually upon completion of a workout.  However, automating a formerly manual process by computer means (such as automatically storing parameters recorded by an HR monitor or treadmill) has been held to be obvious to one of ordinary skill.  Further, this type of information is relevant to the discussion forum of Williams, wherein once the tracking log of Florio is updated, Florio as modified by Williams would provide the user with additional motivation and feedback from the forum.  Thus sharing this information on social media is considered to have been obvious.
In regard to claims 31 and 32, in Florio the database and displayed generated workout provide content or presentations related to detailed description of gym equipment to perform the routine, instruction on how to use the gym equipment and perform the selected exercise, and how to effectively train muscle (para 44).  Said content is considered similar and analogous to the claimed content.  Further, Williams suggests that providing exercise videos and other content online is known.
In regard to claim 33, Florio as modified by Williams would enable information entered by a user into a tracking log to be shared on a forum using a computing device 
In regard to claim 35, the forum taught by Williams is comprised of subscribers, which are considered to comprise authorized individuals (para 31).  Subscribers may contribute to a discussion.
In regard to claim 36, the forum taught by Williams enables discussion, advice, motivation, success, workout routines, and playlists to be shared to other users linked/subscribed to the forum (para 19, 31, 32, 39, and 54).
In regard to claims 37 and 38, Florio teaches that a user can enter data into a tracking log to track progress via an interface of the application (para 42 and 47).  This demonstrates that a user can have access to historical performance parameters about a particular workout in response to user selection in order to track progress.  Such data is capable of being shared on a forum such as that disclosed by Williams as it is great content for discussion proffering advice, success, or motivation which is related to coaching.
In regard to claims 40 and 41, Florio teaches that a user can enter data into a tracking log to track progress via an interface of the application (para 42 and 47).  This demonstrates that a user can have access to historical performance parameters about a particular workout in response to user selection in order to track progress and displays the information on a screen tracking progress over time.  Such feature is considered equivalent to a history sub-module.

Claims 27-30, 39, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Florio (US Publication no. 2005/0164833) in view of Williams (US Publication no. 2009/0048939), further in view of Darley et al. (US Publication no. 2006/0020421).
In regard to claims 27 and 29, Florio substantially describes the invention as claimed including displaying features of an exercise routine (para 43), however, Florio is deficient in teaching that the computing device initiating a graphical display on a portable fitness monitoring device that conveys the number of intervals making up a selected workout as well as the interval intensity and the interval duration of a first interval; increasing a heart rate zone in response to the user performing above the interval intensity for a portion of the interval duration; and decreasing a heart rate zone in response to the user performing below the interval intensity for a portion of the interval duration.  Darley et al. describe a system and method for monitoring activity of a user.  One aspect of Darley et al. pertains to monitoring workout parameters according to a set of workout zones designated as part of a workout (para 496).   The workout zones are similar to intervals as claimed as the zones are part of interval training (para 496).  The zone monitoring enables feedback to the user pertaining to performance during a zone such as the intensity of workout reached during a zone.  The zones are preset by the user depending on intended goals, and automatically adjusted during a workout.  Adjustment occurs based on several feedback measurements including determination of heart rate.  In a zone, the system and method determine if the heart rate falls within the parameters of the determined zone, and provides feedback such that the heart rate is too low (i.e., an indication that workout intensity should be 
In regard to claim 28, it is considered a generally accepted principle of exercise that success rate of a routine is based on a user’s performance and upon the user’s ability to maintain a certain intensity or heart rate within a target range.  The application described by Florio enable a user to upload results in order to track progress, wherein the success rate of exercise completion is considered relevant data progress tracking.  Additionally, the forum of Williams enables a user to share his/her performance along with stories of success.
In regard to claims 39 and 42, Darley et al. teach that the intensity is determined from a plurality of performance parameters that include target heart rates, target speed, or target pace (para 481, 484, 489, 495, 496, 502).

Claims 43 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Florio (US Publication no. 2005/0164833) in view of Kahn et al. (US Patent no. 7,841,967).
In regard to claim 43, Florio is considered to substantially suggest the invention as claimed.  Further, Florio teaches that a user has the ability to select music or playlist to listen to while doing the workout phase (para 49).  In such a manner, Florio is considered to be suggestive that a music playlist may be associated with a user workout activity.  However, Florio fails to that a user may provide feedback to alter the playlist into a second playlist.  Kahn et al. teaches a method and apparatus for providing fitness coaching from a mobile device.  Kahn et al. teaches the creation of playlists to be associated with particular workouts or to be tailored to yield different effects such as selection of music at a tempo to encourage workout at a particular heart rate interval (col 2 line 16 – col 3 line 24, col 5 lines 43-57).  The generated playlist is submitted for a user’s approval, and/or provide feedback to adjust selection, etc (col 7 lines 36-44).  Upon approval/disproval, or feedback suggests, the Kahn et al. formulates another playlist (considered to comprise a second playlist).  Modification of the music selection feature of Florio to associate a playlist with a workout and enable user feedback of such playlist is considered to have been obvious to one or ordinary skill in the art at the time of the invention since Kahn et al. demonstrate that the technique of supplying a tailored playlist during a workout session was known to provide additional motivation.  Such modification pertains to the application of a known technique to improve similar devices in the same way.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hall (US publication no. 2014/0087341);
O’Brien (US Publication no. 2011/0179068);
McGee et al. (US Publication no. 2010/0036736);
Kutliroff (US Publication no. 2009/0298650);
Gray et al. (US Publication no. 2009/0144080);
Jones (US Publication no. 2008/0162186);
Waters (US Publication no. 2006/0229163);
Nissila (US Publication no. 2004/0122333).


	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        24 July 2021